Citation Nr: 0940652	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-32 209A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed diabetes 
mellitus.  

3.  Entitlement to service connection for a claimed liver 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO.  

In October 2004, the Board remanded the issues on appeal to 
the RO for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1967 to April 1969.  

2.  Review of the Social Security Administration Death Index 
reveals that the Veteran died in September 2009.  



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, a veteran's claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim(s) brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  

Such request must be filed not later than one year after the 
date of the Veteran's death.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or 
after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA regional office (RO) from which 
the claim originated (Baltimore, Maryland).  



ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


